Name: Commission Regulation (EC) No 2936/94 of 1 December 1994 re-establishing the levying of customs duties on certain industrial products originating in Indonesia, Thailand and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  marketing;  mechanical engineering;  tariff policy
 Date Published: nan

 No L 310/4 Official Journal of the European Communities 3 . 12. 94 COMMISSION REGULATION (EC) No 2936/94 of 1 December 1994 re-establishing the levying of customs duties on certain industrial products originating in Indonesia, Thailand and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries (J), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 July to 31 December 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0480 Indonesia 2 414 500 18. 10 . 1994 10.1045 Thailand 1 480 000 26. 9 . 1994 10.1045 China 1 480 000 11.10.1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : Order No CN code Description Origin 10.0480 3923 21 00 Sacks and bags (including cones) Indonesia  of polymers of ethylene 10.1045 8516 50 00 Microwave ovens Thailand China (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338 , 31 . 12 . 1993, p . 22. 3. 12. 94 Official Journal of the European Communities No L 310/5 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 6 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission Rene STEICHEN Member of the Commission